Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on February 1, 2021.  The applicant’s claim for benefit of provisional application 62971096, filed February 6, 2020, has been received and acknowledged.  
Claims 1-20 are currently pending and have been examined.  

Information Disclosure Statement
The information disclosure statement filed February 1, 2021, has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 19:  Claim 5 recites “a SKU”.  It is unclear what is meant by this abbreviation.  For purposes of examination, the Examiner is interpreting an SKU as a stock-keeping unit.  
Claims 12 and 19 are rejected for similar reasons.
Claims 6, 13, and 20 inherit the deficiencies of claims 3, 12, and 19.
Claims 8-14:  Claim 8 recites a system comprising a gift facilitation system and a non-transitory, machine-readable memory.  It is unclear what comprises the gift facilitation system and what portion of the system performs the recited operations.  Does the gift facilitation system comprise a processor?  A server?  If not, what executes the instructions in the memory?  For purposes of examination, the Examiner is interpreting claim 8 as reciting “a gift facilitation system comprising a processor” as described in paragraph [0018] of the as-filed specification.
Claims 9-14 inherit the deficiencies of claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed t to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a method, a system, and an article of manufacture for curating gift selections.  With respect to claim 1, claim element curating at least one of a product or service based on the donee preferences, as drafted, covers a method of organizing a human activity, i.e., commercial or legal interactions.  Claims 8 and 15 recite similar limitations.
The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite receiving, displaying, and transmitting data.  These limitations are considered to recite insignificant extra-solution activity.  Further, claims 8 and 15 recite a non-transitory, machine-readable memory at a high level of generality, i.e., as a generic computer component performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 8, and 15 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claims 8 and 15 recite a non-transitory, machine-readable memory at a high level of generality, i.e., as a generic computer component performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving, displaying, and transmitting data limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 8, and 15 are not patent eligible.  
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15.  Claims 2, 7, 9, 14, and 16 are directed to receiving information from a device which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claims 3, 10, and 17 are directed to types of donee preferences and are further directed to the abstract idea.  Claims 4, 11, and 18 are directed to curating the gift by querying a merchant system and are further directed to the abstract idea.  Claims 5, 12, and 19 are directed to receiving information from the merchant system which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claims 6, 13, and 20 are directed to transmitting information to and receiving information from the donee device which, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional.  
Thus, the claims are not patent eligible.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0332308 A1 to Linden et al. (hereinafter “Linden”).
Claims 1, 8, and 15:  Linden discloses a system and method “for recommending a gift to a sender in the field of e-commerce.”  (See Linden, at least para. [0004]).  Linden further discloses a gift facilitation system in communication with a donee device and a donor device (See Linden, at least FIG. 3 and associated text, sender, recipient connecting with online social network; para. [0029], sender and recipient devices are client devices); and a non-transitory, machine-readable memory in communication with the gift facilitation system 
receiving, at a gift facilitation system, donee preferences (See Linden, at least para. [0038], action logger receives communications about user actions both on and off the social networking system and includes “liking” an object associated with a merchant or become a fan of a merchant or check in to a store of a merchant; para. [0067], recipient “Likes” a product or merchant; system associates a “like” of the merchant with recipient interest in the merchant and subsequently selects a gift offered by the merchant);
curating, by the gift facilitation system, at least one of a product or a service based on the donee preferences (See Linden, at least para. [0038], action logger receives communications about user actions both on and off the social networking system and includes “liking” an object associated with a merchant or become a fan of a merchant or check in to a store of a merchant; para. [0067], recipient “Likes” a product or merchant; system associates a “like” of the merchant with recipient interest in the merchant and subsequently selects a gift offered by the merchant; para. [0077], system selects a gift from a pool of available gift items that includes a list of items “liked” by the recipient; can also select items from wishlist of the recipient);
displaying, by the gift facilitation system, the curated at least one of a product and a service (See Linden, at least para. [0079], system selects multiple gift items to be advertised to the sender; para. [0080], system displays the gift recommendations to the sender); and
transmitting, by the gift facilitation system, an order to a merchant system (See Linden, at least para. [0087], system transmits order for the gift to an order fulfillment service (such as Amazon)).
Claims 8 and 15 are rejected for similar reasons.
Claims 2, 9, and 16:  Linden further discloses wherein the gift facilitation system receives the donee preferences from a donee device (See Linden, at least para. [0038], action logger receives communications about user actions both on and off the social networking system and includes “liking” an object associated with a merchant or become a fan of a merchant or check in to a store of a merchant; FIG 7 and associated text; item 708 client device; para. [0029], client device executes a browser application to enable interaction between the client device and the social networking system via the network).
Claims 9 and 16 are rejected for similar reasons.
Claims 3, 10, and 17:  Linden further discloses wherein the donee preferences comprise at least one of food and diet restriction preferences, brand preferences, activity preferences, and travel and vacation preferences (See Linden, at least para. [0038], action logger receives communications about user actions both on and off the social networking system and includes “liking” an object associated with a merchant or become a fan of a merchant or check in to a store of a merchant; para. [0067], recipient “Likes” a product or merchant; system associates a “like” of the merchant with recipient interest in the merchant and subsequently selects a gift offered by the merchant; para. [0039], user can become a fan of a brand).
Claims 10 and 17 are rejected for similar reasons.
Claims 7 and 14:  Linden further discloses receiving, at the gift facilitation system, gift contingency parameters from a donor device (See Linden, at least para. [0073], system can select gift based on sender preferences that sender enters into the gifting platform within the social networking system and/or into a gifting profile of the sender; for example, sender can enter minimum spending preferences).
Claim 14 is rejected for similar reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Linden as applied to claims 2, 8, and 16 above, and further in view of US 10,679,268 B1 to Kochhar et al. (hereinafter “Kochhar”).
Claims 4, 11, and 18:  Linden discloses all the limitations of claims 2, 8, and 16    discussed above.
Linden does not expressly disclose wherein the curating further comprises querying, by the gift facilitation system, the merchant system to determine whether the merchant system provides the at least one of the product and the service.
However, Kochhar discloses “an online third-party gift transaction system that allows merchants to include a website integration component on their websites….The integration component may allow gift senders to buy a gift for another person (recipients) from those merchants through a web interface generated by the gift transaction system  The gift transaction system may allow the gift senders to select a range of products for the recipients to choose from and charge the gift senders when the recipient accepts and finalizes gift selection.”  (See Kochhar, at least col. 1, lines 20-25).  Kochhar further discloses wherein the curating further comprises querying, by the gift facilitation system, the merchant system to determine whether the merchant system provides the at least one of the product and the service (See Kochhar, at least col. 9, lines 37-60, data backend creates payment links to direct gift sender’s device to merchant server for checkout of gift transactions’ payment system includes inventory system that checks the in-stock availability of a product from the merchant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift recommendation system and method of Linden the ability wherein the curating further comprises querying, by the gift facilitation system, the merchant system to determine whether the merchant system provides the at least one of the product and the service as disclosed by Kochhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of 
Claims 11 and 18 are rejected for similar reasons.
Claims 5, 12, and 19:  The combination of Linden and Kochhar discloses all the limitations of claims 4, 11, and 18 discussed above.
Linden does not expressly disclose wherein the curating comprises receiving, by the gift facilitation system, at least one of a SKU and an item number from the merchant system in response to the querying.
However, Kochhar discloses wherein the curating comprises receiving, by the gift facilitation system, at least one of a SKU and an item number from the merchant system in response to the querying (See Kochhar, at least col. 7, lines 17-45, system receives download from merchants including SKU number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift recommendation system and method of Linden the ability wherein the curating comprises receiving, by the gift facilitation system, at least one of a SKU and an item number from the merchant system in response to the querying as disclosed by Kochhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a sender or recipient to select a 
Claims 12 and 19 are rejected for similar reasons.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linden in view of Kochhar as applied to claims 5, 12, and 19 above, and further in view of US 7,761,344 B2 to Smith (hereinafter “Smith”).
The combination of Linden and Kochhar discloses all the limitations of claims 5, 12, and 19 discussed above.
Linden does not expressly disclose transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device and receiving, at the gift facilitation system from the donee device, private gift parameters associated with the at least one of the SKU and the item number.
However, Kochhar discloses receiving, at the gift facilitation system from the donee device, private gift parameters associated with the at least one of the SKU and the item number (See Kochhar, at least col. 12, lines 40-50, if recipient wants the gift products, gift product details and selection options are presented that include size, color, shape, configuration, and style).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift recommendation system and method of Linden the ability of receiving, at the gift facilitation system from the donee device, private gift parameters associated with the at least one of the SKU and the item number as disclosed by Kochhar since the claimed invention is 
Neither Linden nor Kochhar expressly discloses transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device.
However, Smith discloses a method “for multi-selection gifting”.  (See Smith, at least Abstract).  Smith further discloses that the method solves a problem that “traditional e-commerce gifts are limited to unilateral actions taken by a gift giver that do not necessarily take into consideration tastes, preferences or physical characteristics of a gift recipient.”  (See Smith, at least col. 1, lines 30-40).  Smith further discloses transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gift recommendation system and method of Linden and the third-party gift transaction system and method of Kochhar the ability of transmitting, by the gift facilitation system, the at least one of the SKU and the item number to the donee device as disclosed by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide the donee with a unique identifier for the item.  (See Smith, at least col. 10, lines 20-25). 
Claims 13 and 20 are rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 7,174,307 B2 to Sakai et al. is directed to sending a gift to a recipient and allowing the recipient to reject or change the gift.

US 7,117,168 B2 to Eaton is directed to providing a gift giver with recommended gifts according to selection criteria and rules.

US 2017/0169521 A1 to Henry is directed to gifting one or more items to a recipient including allowing the recipient to reject the gift and maintaining anonymity of both the sender and the recipient.

US 2016/0071175 A1 to Reuss et al. is directed to a social networking system that provides verification of gift orders for restricted gifts, such as those restricted by age and delivery location.

US 2014/0207610 A1 to Erez et al. is directed to a gift transaction system that determines a gift intent of a buyer and allows the buyer to personalize a gift for a recipient.



“SmartGift Announces Breakout Year for Instant Mobile Gifting: Consumers flock to Send with SmartGift to remove the stress from gift shopping as the service finds widespread consumer adoption,” PR Newswire [New York], December 26, 2019, is directed to a gift-based e-commerce platform that allows shoppers to select an item to send to a giftee who can decide to accept it, reject it, or accept it but alter the gift’s size, style, or color.  


“SwiftGift Launches Online Platform that Takes the Hassle Out of Gifting,” PR Newswire Europe including UK Disclose [New York], December 8, 2014, is directed to a social online gifting platform to allow users to send real gifts to anyone without knowing their postal address.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625